Case: 20-10492     Document: 00515972594         Page: 1    Date Filed: 08/10/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 10, 2021
                                  No. 20-10492
                                                                        Lyle W. Cayce
                                                                             Clerk
   The Mitchell Law Firm, L.P.,

                                                           Plaintiff—Appellant,

                                      versus

   Bessie Jeanne Worthy Revocable Trust; Estate of
   Bessie Jeanne Worthy,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:16-cv-02582


   Before Higginbotham, Costa, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          The Mitchell Law Firm sued to recover its fees for a breach-of-
   fiduciary-duty suit. The parties reached an agreed judgment. The district
   court later discovered that it lacked subject-matter jurisdiction and vacated
   its judgment pursuant to Federal Rule of Civil Procedure 60(b)(4). Mitchell
   appealed. We affirm.
Case: 20-10492      Document: 00515972594          Page: 2    Date Filed: 08/10/2021




                                    No. 20-10492


                                          I.
          Bessie Jeanne Worthy lived (and eventually died) in Texas. As her
   health failed, Ms. Worthy sought caretaking assistance from her nephew,
   Larry Hodge. Larry agreed to help. In exchange, Worthy gave Larry her
   power of attorney, and she agreed to compensate him. After Worthy passed
   away, a Texas probate court appointed Larry as trustee of the Bessie Jeanne
   Worthy Revocable Trust (the “Trust”) and administrator of her estate (the
   “Estate”).
          Two of Larry’s adult children are also beneficiaries of the Estate—
   Rodney Hodge and Cheri Tye. After Worthy died, both began reviewing
   Larry’s use of Worthy’s assets. Rodney and Cheri discovered Larry had
   misused funds and failed to adequately report his spending, so they asked a
   Texas probate court to remove their father as executor of the Estate. The
   court refused. Rodney and Cheri then filed suit against Larry, alleging that he
   breached his fiduciary duty. The Mitchell Law Firm (“Mitchell” or the
   “Firm”) agreed to represent Larry in that litigation in his capacities as an
   individual, as administrator of the Estate, and as trustee of the Trust. On July
   28, 2016, a jury returned a verdict against Larry.
          Soon thereafter, Mitchell (acting on behalf of Larry) filed a motion in
   Texas probate court for authorization to withdraw funds from the Estate and
   transfer them to the Trust. Specifically, it sought an order “authorizing the
   withdrawal of all funds in the Estate Account[] . . . [to] be delivered directly
   to [Larry’s] undersigned attorney—The Mitchell Law Firm L.P.” The
   probate court denied that motion and denied reconsideration.
          Mitchell then filed the instant federal suit against the Trust, invoking
   the court’s diversity jurisdiction. The Firm alleged breach of contract and
   sought monetary damages of $76,155.50. Mitchell later amended its
   complaint to add the Estate as a defendant. That destroyed diversity




                                          2
Case: 20-10492       Document: 00515972594          Page: 3    Date Filed: 08/10/2021




                                     No. 20-10492


   jurisdiction because the Estate (like Mitchell) is a citizen of Texas. See 28
   U.S.C. § 1332(c)(2) (“[T]he legal representative of the estate of a decedent
   shall be deemed to be a citizen only of the same State as the decedent . . . .”).
   In contravention of the rules governing diversity cases, however, Mitchell
   omitted any allegation of the Estate’s citizenship. Then, to make matters
   worse, Mitchell misleadingly stated that both the Trust and the Estate could
   “be served with summons by serving its administrator, Mr. Larry Hodge,”
   at his California address—hence suggesting that diversity might exist where
   it plainly did not.
          From there the facts get even more unsettling. Gregory Mitchell (the
   principal of the Mitchell Law Firm) referred Larry to a new lawyer to handle
   the fee litigation. That much certainly made sense, given that Mitchell and
   Larry were adversaries. But who did Mitchell choose as Larry’s new lawyer?
   Mitchell’s officemate, Joyce Lindauer. Larry apparently informed Lindauer
   that he did not contest Mitchell’s fees, and that she was to execute an agreed
   judgment to pay them. The two officemates—Mitchell and Lindauer—
   unsurprisingly reached an agreed judgment in which the Trust would pay
   Mitchell’s requested damages. Lindauer testified that she did this without
   ever knowing about the litigation to remove Hodge or of the County Court’s
   prior denials of Mitchell’s request to pay the attorney’s fees from the Estate
   account. The district court was also in the dark, so it accepted the agreement,
   and the Trust paid the judgment.
          While the federal suit was pending, Rodney and Cheri again applied
   to remove Larry as trustee and administrator. This time a Texas state court
   agreed. It found “Larry . . . ha[d] failed to comply with his duties and
   obligations as required by the Texas Estates Code.” It further concluded he
   “failed to preserve and protect the assets of the [Estate].” Accordingly, the
   court removed Larry and it appointed Rodney as his successor.




                                          3
Case: 20-10492      Document: 00515972594           Page: 4    Date Filed: 08/10/2021




                                     No. 20-10492


          In his new capacity as trustee and administrator, Rodney filed a Rule
   60(b) motion for relief from the agreed judgment. He explained that Mitchell
   and the Estate are both citizens of Texas, and hence the district court lacked
   diversity jurisdiction. The district court agreed, set aside the judgment, and
   granted summary judgment in favor of the Trust and Estate. It further
   directed that Mitchell return any payments to Rodney in his capacity as
   administrator and trustee. Mitchell timely appealed. Our review is de novo.
   Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir. 2014).
                                          II.
          Mitchell says the district court erred for three reasons. First, Mitchell
   argues the court’s subject-matter jurisdiction was res judicata and therefore
   immune from attack under Rule 60(b)(4). Second, it says Rodney lacked
   “standing” to move under Rule 60(b) because he is not a proper party in
   interest. And third, in the alternative, Mitchell says the district court lacked
   jurisdiction to order the return of funds paid pursuant to the now-vacated
   judgment. We consider and reject each argument in turn.
                                          A.
          First, res judicata. Under the Federal Rules, a party may seek relief
   from a judgment when “the judgment is void.” Fed. R. Civ. P. 60(b)(4).
   In practice, Rule 60(b)(4) “applies only in the rare instance where a judgment
   is premised either on a certain type of jurisdictional error or on a violation of
   due process that deprives a party of notice or the opportunity to be heard.”
   United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 271 (2010); accord
   11 Charles Alan Wright et al., Federal Practice and
   Procedure § 2862, at 434–41 (2012) (“A judgment is not void merely
   because it is erroneous. It is void only if the court that rendered it lacked
   jurisdiction of the subject matter, or of the parties, or if it acted in a manner
   inconsistent with due process of law.” (footnotes omitted)).




                                          4
Case: 20-10492       Document: 00515972594            Page: 5   Date Filed: 08/10/2021




                                       No. 20-10492


          This case involves a paradigmatic void judgment. The district court
   obviously lacked subject-matter jurisdiction under 28 U.S.C. § 1332 because
   Mitchell is a Texas plaintiff suing a Texas defendant. But the combination of
   Mitchell’s misleading citizenship allegations and his use of an officemate as
   “opposing” counsel meant that the district court had no clue about the
   jurisdictional defect. So the district court rendered a judgment that was void
   and properly vacated under Rule 60(b)(4). See Brumfield v. La. State Bd. of
   Educ., 806 F.3d 289, 298 (5th Cir. 2015) (reversing denial of Rule 60(b)(4)
   motion on grounds that the district court’s injunction order was “void for
   lack of subject matter jurisdiction”); see also id. at 306 (Costa, J., dissenting)
   (acknowledging such relief is appropriate where “a court lacked jurisdiction
   of the subject matter” (quotation omitted)).
          The district court’s lack of subject-matter jurisdiction obviously
   robbed its judgment of preclusive effect. See, e.g., Restatement
   (Second) of Judgments §§ 11–12 (Am. Law Inst. 1982). Moreover, res
   judicata is a doctrine that bars a second action based on a valid final judgment
   in the first action. Id. § 13(a); Chicot County v. Baxter State Bank, 308 U.S.
   371, 377 (1940); 18 Charles Alan Wright et al., Federal
   Practice and Procedure § 4405, at 82 (2002) (“[B]oth issue
   preclusion and claim preclusion are enforced by awaiting a second action in
   which they are pleaded and proved by the party asserting them.”). So you
   might reasonably wonder how Mitchell could argue that a judgment in the
   first action is “res judicata” on itself.
          Mitchell says we should embrace that head-scratching result based on
   Picco v. Global Marine Drilling Co., 900 F.2d 846 (5th Cir. 1990). He is wrong.
          Picco was an oil rig worker who filed suit in federal court to recover
   for injuries suffered on the job. Id. at 847. One of the defendants then filed
   for Chapter 11 bankruptcy, triggering an automatic stay. Id. at 848; see also 11




                                               5
Case: 20-10492      Document: 00515972594            Page: 6    Date Filed: 08/10/2021




                                      No. 20-10492


   U.S.C. § 362(a) (automatic stay). Despite the stay and its divestment of the
   district court’s jurisdiction, the district court entered an order purporting to
   dismiss Picco’s federal suit without prejudice on forum non conveniens
   grounds. Picco, 900 F.2d at 848.
          Soon thereafter, the Supreme Court held that a forum non conveniens
   dismissal did not necessarily carry res judicata effect. Chick Kam Choo v.
   Exxon, 484 U.S. 140 (1988). Prompted by Chick Kam Choo, Picco sought to
   refile his action in Texas state court. Picco, 900 F.2d at 848. Unfortunately
   for Picco the state statute of limitations had run. So Picco filed a Rule 60(b)
   motion asking the federal district court to set aside its original judgment and
   re-dismiss the case so he could file in state court. Ibid. The district court
   granted the motion, re-dismissed the case, and expressly noted it did not
   determine whether Texas state courts were an appropriate forum under
   Texas law. Id. at 849.
          On appeal, Picco argued Rule 60(b)(4) relief was warranted because
   the bankruptcy stay divested the district court of jurisdiction to act on the
   suit—including to render a judgment of dismissal. Id. at 849–50. A panel of
   this court rejected that argument:
          A court’s determination of its own jurisdiction is subject to the
          principles of res judicata; it generally may not be challenged in
          a collateral proceeding. This bar applies whenever the party
          challenging the judgment has the opportunity to raise the
          jurisdictional issue but fails to do so.
   Id. at 850 (citations omitted). The court then held that “Picco [was] barred
   from challenging the district court’s jurisdiction in a Rule 60(b)(4)
   proceeding.” Ibid.
          Mitchell urges us to take the above-block-quoted language from Picco,
   strip it out of context, and read it in isolation. That’s never a good way to read




                                           6
Case: 20-10492      Document: 00515972594          Page: 7    Date Filed: 08/10/2021




                                    No. 20-10492


   or interpret anything. For example, it’s not always true that “[a] court’s
   determination of its own jurisdiction is subject to the principles of res
   judicata,” ibid.; the whole point of Rule 60(b)(4) is to undo a district court’s
   erroneous assertion of subject-matter jurisdiction. It’s equally obvious that
   preclusion rules applicable in a second “collateral proceeding,” ibid., do not
   always apply in the first proceeding itself; the whole point of new-trial
   motions, Rule 60(b) motions, and appeals is to undo the first judgment in
   ways that collateral attacks cannot. Reading Picco as Mitchell does would turn
   the decision into nonsense.
          We instead read Picco fairly and holistically. And on that reading, Picco
   accords with our decision today. That’s for three reasons.
          First, Picco expressly declined to resolve the issue before us. The panel
   left open the question of whether Rule 60(b)(4) relief would be appropriate
   where the district court rendered judgment despite a “total want of
   jurisdiction.” See id. n.6 (citing Nemaizer v. Baker, 793 F.2d 58, 65 (2d Cir.
   1986)); cf. Restatement (Second) of Judgments § 12 (explaining
   that issue preclusion applies to a court’s assertion of subject-matter
   jurisdiction except where “[t]he subject matter of the action was so plainly
   beyond the court’s jurisdiction that its entertaining the action was a manifest
   abuse of authority”). Here, the Estate’s Texas citizenship defeated diversity
   among the parties. There was thus a “total want of jurisdiction” to enter
   judgment in favor of Mitchell. By Picco’s own terms, then, that case does not
   control.
          Second, Picco’s only relevant holding is that the Bankruptcy Code’s
   automatic-stay provision, 11 U.S.C. § 362, did not void the district court’s
   first forum non conveniens judgment. As Picco explained, “[t]he automatic stay
   of the bankruptcy court does not divest all other courts of jurisdiction to hear
   every claim that is in any way related to the bankruptcy proceeding.” 900




                                          7
Case: 20-10492      Document: 00515972594            Page: 8    Date Filed: 08/10/2021




                                      No. 20-10492


   F.2d at 850. To the contrary, we held, a district court retains jurisdiction “to
   enter orders not inconsistent with the terms of the stay.” Ibid. Picco then
   suggested that the forum non conveniens dismissal was not inconsistent with
   the stay. See ibid. And even if it was, the bankruptcy court’s lifting of that stay
   cured the problem. See id. at 850–51. After all, if the point of a bankruptcy
   stay is to prevent the district court from exercising jurisdiction, a forum non
   conveniens dismissal accomplishes that purpose as well as any other dismissal
   or refusal to exercise jurisdiction. Cf. Sinochem Int’l Co. v. Malaysia Int’l
   Shipping Corp., 549 U.S. 422, 429–35 (2007) (holding a district court can
   dismiss under forum non conveniens without establishing subject-matter
   jurisdiction because all dismissals are created equal).
          Third, there is an enormous difference between (A) dismissing in the
   face of a bankruptcy stay as in Picco, and (B) purporting to enter final
   judgment in the absence of subject-matter jurisdiction as in this case. It might
   be reasonable to say that parties’ litigation conduct matters for the former,
   but the Supreme Court is emphatic that it does not matter for the latter:
          Subject-matter jurisdiction . . . is an Article III as well as
          statutory requirement; it functions as a restriction on federal
          power, and contributes to the characterization of the federal
          sovereign. Certain legal consequences directly follow from this.
          For example, no action of the parties can confer subject-matter
          jurisdiction upon a federal court. Thus, the consent of the
          parties is irrelevant, principles of estoppel do not apply, and a
          party does not waive the requirement by failing to challenge
          jurisdiction early in the proceedings.
   Ins. Corp. of Ir. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982)
   (citations omitted). Where, as here, the district court lacked subject-matter
   jurisdiction, “the only function remaining to the court is that of announcing
   the fact and dismissing the cause.” Ex parte McCardle, 74 U.S. 506, 514
   (1868). That is equally true when a party notices the jurisdictional defect




                                           8
Case: 20-10492      Document: 00515972594            Page: 9    Date Filed: 08/10/2021




                                      No. 20-10492


   before judgment, when a party notices it after judgment in Rule 60(b)(4)
   proceedings, and when no party notices it. See, e.g., Steel Co. v. Citizens for a
   Better Env’t, 523 U.S. 83, 92–93 (1998).
                                           B.
          Second, “standing.” Mitchell says Rodney is not a real party in
   interest in this suit and hence may not move for relief under Rule 60(b).
   Mitchell didn’t make that argument in its opposition to Rodney’s Rule 60(b)
   motion. It wasn’t until Mitchell sought a stay of the district court’s mandate
   that it made the argument in its current form. The argument is therefore
   forfeited. See XL Specialty Ins. Co. v. Kiewit Offshore Servs., Ltd., 513 F.3d 146,
   153 (5th Cir. 2008) (declining to consider an issue that was not “sufficiently
   raised such that the district [court] may have ruled on it”); see also Norris v.
   Causey, 869 F.3d 360, 367 (5th Cir. 2017) (“An argument that the plaintiff is
   not the real party in interest is an affirmative defense that must be asserted
   with reasonable promptness.”).
                                           C.
          Third and finally, Mitchell argues that the district court lacked
   jurisdiction to order the return of funds paid pursuant to the void judgment.
   It would be quite something if a party could invoke federal jurisdiction under
   false pretenses and then invoke the limitations of federal jurisdiction to keep
   tens of thousands of dollars in ill-gotten gains. But that has never been the
   law. It is axiomatic that “power is inherent in every court . . . to undo what it
   had no authority to do originally.” Nw. Fuel Co. v. Brock, 139 U.S. 216, 219
   (1891). To that end, a court may “direct restitution, so far as practicable, of
   all property and rights which have been lost by [an] erroneous judgment.” Id.
   at 221. Here, the district court did precisely that—it directed Mitchell to
   return fees paid pursuant to its void judgment.
          AFFIRMED.




                                           9